Order entered March 2, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01525-CV

D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE F/K/A MAGAZINE
  LIMITED PARTNERS, L.P. AND ALLISON MEDIA, INC., Appellants

                                       V.

                   JANAY BENDER ROSENTHAL, Appellee

                On Appeal from the 134th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-14-01346

                                    ORDER

        Before the Court is appellants’ February 26, 2020 unopposed motion for

extension of time to file their brief. Because this is an accelerated appeal, we

GRANT the motion to the extent we ORDER the brief filed no later than April 3,

2020.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE